July 14, 1919. The opinion of the Court was delivered by
The action is at law to recover the possession of 728 acres of land just out of Columbia, in Center township, and alleged by the complaint to be in the possession of the defendant. The defendant denied plaintiff's title, and set up title in himself by adverse possession.
There is no element in the pleadings which smacks of the jurisdiction of a Court of equity. It is true the complaint charges fraud by name; but it states no facts from which fraud is inferable. The Circuit Court has heard the cause by consent, and found all the facts, and the law, of course, for the defendant. That is an end of the case.
The appeal is dismissed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS and FRASER concur.
   MR. JUSTICE HYDRICK did not sit. *Page 342